NO. 07-08-0354-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   OCTOBER 1, 2008

                         ______________________________


                            DAVID SINCHES, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

                 NO. 7595; HON.STEVEN RAY EMMERT, PRESIDING

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant David Sinches attempts to appeal from his conviction of the offense of

forgery by passing and the resulting sentence of twenty-four months in the State Jail

Division of the Texas Department of Criminal Justice. Sentence was imposed on July 29,

2008. On that same day, the trial court certified appellant had no right of appeal and that
appellant had waived the right of appeal. Tex. R. App. P. 25.2. Appellant filed his notice

of appeal on September 8, 2008.1


       By a September 16 letter, this Court notified appellant that his notice of appeal

appeared late and directed him to file any documents or matters considered necessary for

the Court to determine its appellate jurisdiction. By the same letter, this Court advised

appellant that his appeal was subject to dismissal unless the Court received an amended

certification under Rule of Appellate Procedure 25.2 providing that appellant has the right

of appeal or he demonstrated other grounds for continuing the appeal, on or before

October 16, 2008. Appellant has corresponded with the Court, but his correspondence

does not provide information permitting us to conclude we have jurisdiction over his appeal.


       To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. Tex. R. App. P. 26.2(a). Appellant’s notice of appeal was not timely filed.


       A timely notice of appeal is essential to invoke our appellate jurisdiction. State v.

Riewe, 13 S.W.3d 408, 411 (Tex.Crim.App. 2000); Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996). If it is untimely, we can take no action other than to dismiss the

proceeding. Id. at 523. See also Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App.

1998). Further, the rules we must follow require us to dismiss an appeal in a criminal case




       1
         No motion for new trial was filed. Appellant did not file a motion for extension of
time to file his notice of appeal. Tex. R. App. P. 26.3.

                                              2
in the absence of a certification showing the appellant has the right of appeal. Tex. R. App.

P. 25.2(d).




       Accordingly, appellant’s appeal is dismissed.2




                                    James T. Campbell
                                         Justice


Do not publish.




       2
       Permission for an out-of-time appeal must be granted by the Court of Criminal
Appeals. Tex. Code Crim. Proc. art. 11.07 (Vernon 2007).

                                             3